 In the MatterOf FORNEY ENGINEERINGCOMPANY, EMPLOYERandLODGENo. 1015,INTERNATIONALASSOCIATION OFMACHINISTS,PETITIONERCaseNo. 16-RC-4418.DecidedJanuary 19, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforeJames R.Webster, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section'9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer urges that either its 1949 or its 1950 contract,allegedly with the intervening Shop Employees' Organization, con-stitutes a bar to this proceeding.We cannot agree.The 1949 con-tract is not a bar as it has been superseded.)The 1950 contract cannotI SeeMountain States Telephone and Telegraph Company,83 NLRB 773.Moreover, the1949 contract does not represent a collective bargaining agreement such as is contemplatedby the Act, but instead constitutes the individual agreement of the employees who signedit.It provides in part :An employee must have been with the Company 6 months before he becomes eligibleto sign the agreement,and until he signs he will not have any vote or voice in thehandling of the affairs between shop employees and Forney Engineering Company.The concluding paragraph of the 1949 agreement provides:"Both copies of contract mustbe signed by employee before he is eligible for bonus."Thereafter appear five signaturesof employees,none of whom has indicatedthatliehas signedin otherthan nu individualcapacity.For this additional reason the 1949 contract cannot serve as a bar to this pro-ceeding.Cf.J. I. Case v. N. L. R. B.,321 U. S. 332;The Ewing-Thomas Corporation,65NLRB 1270.88 NLRB No. 57.204 FORNEY ENGINEERING COMPANY205bar a present determination of representatives because it was executedafter the filing of the petition herein 24.The appropriate unit :The parties agree that the appropriate unit consists of all produc-tion and maintenance employees at the Employer's Dallas, Texas,plant, excluding office and clerical employees, guards, watchmen, pro-fessional employees, technical employees, and supervisors as definedin the Act.The Petitioner took the position at the hearing that the workingforeman, Wayne Davis, should be excluded from the unit as a super-visor.The Employer would include him in the unit.The Intervenortook no position on this question.. The record reveals that Davis, whois the most skilled machinist in the shop, normally works as a produc-tion employee, but substitutes for the shop foreman only on the rareoccasions when the latter is ill or on vacation. It further appearsfrom the record that Davis spends no more than 5 percent of his work-ing time each year relieving the shop foreman, and that such reliefisnot performed on any regular schedule.For these reasons, andbecause the testimony reveals that Davis has never hired or dischargedany employee or made any recommendation affecting the status of anemployee, we conclude that he is not a supervisor within the meaningof the Act, and shall include him in the unit.3We find, in accordance with the agreement of the parties, that allproduction and maintenance employees at the Employer's Dallas,Texas, plant, excluding cfficc and clerical employees, guards, watch-men, professional employees, technical employees, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act .4DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the datesUnited StatesTimeCorporation,86 NLRB 724, and cases cited therein.aSeeMagnolia PetroleumCo., 79 NLRB 1027. Cf.The TexasCompany, Salem GasolinePlant,85 NLRB 121.1.4In accordancewith the agreement of the partiesemployeeFrederickE. Forney, son ofone of the Employer's executives,is also to be excluded from the unit. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Lodge No. 1015, International Association of Machinists.55Although the Intervenor stated at the hearing thatitwas taking steps to comply withthe filing requirements of Section 9 (f) and (h) of the Act, it has not yet affected suchcompliance.Accordingly, we shall not place its name on the ballot.However, if the Inter-venor does comply with those requirements within 10 days of the date of this Direction,itmay have its name placed on the ballot by promptly making application in writing to theRegional Directorfor theRegion in whichthis case was heard.